FRIENDLY, Circuit Judge
(dissenting)
(with whom LUMBARD, Chief Judge, and MOORE, Circuit Judge, concur) :
No decision of the Supreme Court has held or even intimated that an accused who has been convicted upon a guilty plea, made on the advice of counsel after full explanation of its consequences and without coercion or trickery of any sort by the state, and thus “voluntary” in the ordinary use of language, is entitled to have the conviction set aside because the plea was influenced in greater or less degree by a previous act of the state in violation of his constitutional rights.
The two decisions relied on in the majority opinion are Machibroda v. United States, 368 U.S. 487, 82 S.Ct. 510, 7 L.Ed.2d 473 (1962), and Harrison v. United States, 392 U.S. 219, 223, 88 S.Ct. 2008, 20 L.Ed.2d 1047 (1968). Machibroda was the archetype of a claim of an involuntary plea in the time-honored sense; the defendant alleged this had been made on the faith of a promise by an Assistant United States Attorney that was not performed. While the Court’s statement, quoting Kercheval v. United States, 274 U.S. 220, 223, 47 S.Ct. 582, 583, 71 L.Ed. 1009 that guilty pleas should not be accepted “unless made voluntary after proper advice and with full understanding of the consequences” is indeed clear, as a concurring opinion here states, what is equally clear is that the Court was not speaking at all to the issue whether a plea so made can nevertheless be set aside, long after the defendant has gotten the benefit of his bargain and when the state has lost its ability to prosecute, because of previous allegedly impermissible conduct by the state. The quotation followed the hardly novel affirmation that “A guilty plea, if induced by promises or threats which deprive it of the character of a voluntary act, is void.” The sole issue in the; case was whether Machibroda had alleged enough to have a hearing. The Justices who decided he had could scarcely have believed they were settling the altogether different and highly important issue we have before us here. The decision by a sharply divided Court in Harrison dealt with still another problem, of rather small practical dimensions, the use of testimony at a previous trial that was claimed to have been induced by a previous illegally obtained confession.
The effort of the concurring opinion to fill the void with an extract from Pennsylvania ex rel. Herman v. Claudy, 350 U.S. 116, 118, 76 S.Ct. 223, 224, 100 L.Ed. 126 (1956), is a dismal failure. It is true that Mr. Justice Black there stated, to give the quotation in full, “Our prior decisions have established that: (1) a conviction following trial or on a plea of guilty based on a confession extorted by violence or by mental coercion is invalid under the Federal Due Process Clause.” However, none of the six decisions cited in support of that statement related to guilty pleas. The Herman case did concern such a plea but the opinion must be read in the context of petitioner’s allegations, 350 U.S. at 119, 76 S.Ct. at 225, that:
“The assistant prosecuting attorney demanded that petitioner sign a plea *1040of guilty to all the charges. When petitioner asked what he was signing, the assistant prosecuting attorney said ‘Sign your name and forget it.’ Petitioner was not informed of the seriousness of the charges by the prosecutor or the judge; he did not know that his plea of guilty could result in a maximum sentence of some 315 years; he did not know nor was he informed that he could have counsel. Petitioner pleaded guilty to all of the charges against him. He now says he was innocent of all but one.”
No cumulation of resounding adjectives can conceal the chasm separating Pennsylvania ex rel. Herman v. Claudy from the ease before us. If any such facts had been presented here, there would have been no in banc and no dissents. To regard a phrase in the Herman opinion as compelling decision without regard to the totally different facts that gave rise to it is to ignore rather than to follow the genius of the common law system.1
Our own previous opinions point away from the determination now made rather than toward it. While the court sitting in banc is free to engage in a new departure, I perceive no sufficient reason for embarking on an uncharted course that will impose a tremendous burden on state and federal judges, prosecutors and lawyers furnishing assistance to the indigent and, to the small extent it has any practical effect, will further impair the ability of society to protect itself “against those who have made it impossible to live today in safety.” Harrison v. United States, supra, 392 U.S. at 235, 88 S.Ct. at 2017 (dissenting opinion of White, J., see also dissenting opinions of Black, J. and Harlan, J).
The court’s opinion supplies no intelligible guidelines to help lower courts in handling the Herculean task it assigns them. A hearing must be had whenever a prisoner makes “particularized allegations as to how that confession rendered his plea involuntary.” This test will speedily become well known in the prisons and is exceedingly easy to meet; the error made by the relator in United States ex rel. Rosen v. Follette, 409 F.2d 1042 (2 Cir.) decided herewith, will not be repeated. The court gives almost no aid concerning the standard for ruling on petitions after a hearing has been held. Is it enough that the illegal confession was a factor or must it have been an important factor? And how can anyone tell ? Isn’t a confession almost inevitably an important factor except when the other evidence is overwhelming? Even if the standard were framed a bit more rigidly so as to require a showing that the plea would not have been made “but for” the confession, the trial courts are being given a job impossible of successful performance. Despite superficial similarity, this issue is actually quite different from determining whether a plea of guilty was “voluntary” in the traditional sense. To decide that issue the court need only determine whether unfair pressures were applied; if they were, non constat that the defendant would have pleaded guilty without them. For the same reason the question is also less susceptible of satisfactory answer than deciding whether a confession was “voluntary”; yet lack of confidence in the ability of judges to handle that issue underlay the prescription of specific rules on police interrogation in Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). Even in what would seem the strongest case for the prisoner, namely, where a confession illegally obtained when other evidence was then lacking has been speedily followed by a guilty plea, how can anyone ever know whether the accused would not have made the same decision anyway, because of his knowledge of the availability of additional evidence and the consequent attractiveness of a lower sentence ? The only cases concerning which *1041there can be reasonable certainty are those at the opposite end of the spectrum, where there was so much untainted evidence that the confession could not have been a significantly motivating factor. If the “but-for” test is the right one, the instances where a court will be required to set aside a guilty plea will thus be a small fraction of the fraction in which a confession was illegally obtained; in an even smaller fraction of these would the defendant have escaped conviction; and the fraction in which he was innocent will, of course, be infinitesimal. If ever a situation called for heeding Mr. Justice Jackson’s admonition against seeking needles in haystacks, Brown v. Allen, 344 U.S. 443, 536-539, 73 S.Ct. 397, 97 L.Ed. 469 (1953) (concurring opinion), and enabling courts and lawyers to devote their limited time to worthier causes, this is it.
On the other hand, any standard less severe than the “but-for” test would be grossly unfair to the state, and even this is unfair enough. In contrast to the situation where the legality of a confession has been tested before or in the course of a trial, the prosecutor will generally have dismantled whatever material he had. If the constitutional claim succeeds, the state will rarely be able to conduct the trial that is all the defendant deserves on any view, even though sufficient untainted evidence was available when he pleaded guilty years before. Here, if Ross had elected to stand trial for murder fourteen years ago, Jenkins would have been an important witness against him; we are not told whether Jenkins is still available but, even if he is, his evidence concerning events of 1954 will not be very convincing. The way to protect both the accused and society with respect to this problem is through statutes like §§ 813-e and 813 — g of the New York Code of Criminal Procedure which allow the defendant to move in advance of plea to suppress the fruits of an unconstitutional search or an illegally obtained confession and, if the motion is denied, to plead guilty and nevertheless appeal; a record is thus made and, if the accused prevails, he can be tried before too much time has elapsed since the crime. With these statutes taking care of the future, I would leave the past where these prisoners were content to have it.
I recognize that the court apparently limits itself, for the time being, to New York confessions antedating Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964), and postpones the problems with respect to later New York confessions, those in Connecticut and Vermont, and illegal searches and seizures. I realize also that a special argument can be formulated concerning these pre-Jackson confessions on the basis that the accused had no constitutionally acceptable way to test their legality. But the pejorative overtones of such a statement considerably outrun the fact. While the procedure prescribed by Jackson is a substantial improvement, the previous New York practice was a long way from denying an accused a reasonable opportunity to have the validity of his confession determined. The majority in Jackson conceded that New York’s belief in the fairness of its procedure was “not without support in the decisions of this Court,” 378 U.S. at 395, 84 S.Ct. at 1790, notably Stein v. New York, 346 U.S. 156, 73 S.Ct. 1077, 97 L.Ed. 1522 (1953), and four Justices found nothing constitutionally wrong with it. Furthermore there was always the opportunity to resort to federal habeas corpus in the event of conviction and to have the voluntary nature of the confession tested there. The case where a defendant otherwise willing to stand trial was forced into a guilty plea by the difference between pre-Jackson and post-Jackson procedures with respect to confessions is thus a construct of the fertile brains of defense lawyers without counterpart in reality.
The rhetoric in the concurring opinion is badly misplaced. The issue is not whether Ross and others like him should be denied rights accorded them under the due process clause, which all would agree they should not, but whether, after having made a bargain recommended by *1042competent counsel with full knowledge of the facts and the consequences, they should now be permitted to repudiate it on grounds whose availability was then well known to them, at a time when the state is unable effectively to controvert either their claims of illegality or prove their guilt. Any morality in this position altogether eludes me. It is high time to recall that, even with respect to criminal defendants, a bargain is a bargain if made by an intelligent man with full protection from the court and on the advice of counsel. The thousands of tedious journeys which we here inflict on state and federal judges cannot be justified by any real prospect that a few innocent defendants may be found at the end of the tunnel. Men who first confess and then, on the advice of counsel, plead guilty to serious crimes, do so because they are.
For these reasons, as well as those given by my brothers LUMBARD and MOORE, in whose opinions I join, I decline to participate in opening up a large new area where New York criminal convictions have been thought until this time to possess finality.

. The same comment applies to the reference to a characterization of Herman in United States ex rel. Vaughn v. LaVallee, 318 F.2d 499 (2 Cir. 1963), where this court approved denial of habeas corpus to a petitioner who alleged that his guilty plea was induced by an illegal search.